ORDER GRANTING REHEARING
ORDERED that appellant’s motion filed February 16, 1995, to stay the attorney fee’s awarded under rule 9.400 until the merits of the original action for a brokerage commission is decided and if the broker/corporation violated the public policy of Florida is treated as a motion for rehearing of first paragraph of February 8, 1995, order and is hereby granted, no response having been filed. In its stead, we provisionally grant appellee’s motion for attorney’s fees herein, subject to appellee prevailing upon the merits of the pending action in the trial court.